Citation Nr: 0636879	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle.

2.  Entitlement to service connection for a right leg and/or 
hip disability.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial evaluation higher than 10 
percent for right medial malleolus fracture residuals. 

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1982 to 
July 1985.

This appeal arose from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded those claims in 
September 2003 and again in March 2005.

In May 2001, the RO denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (hereinafter referred to as TDIU).  Records 
recently associated with the claims files include a timely 
NOD to the June 2001 decision.  The RO has not issued a 
statement of the case (SOC) addressing entitlement to TDIU.  
Thus, the TDIU claim must be remanded and it has been added 
to page 1 of this decision to reflect the Board's 
jurisdiction over the matter.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); VAOPGCPREC 16-92.  

On May 9, 2002, the veteran submitted an NOD to a decision 
denying vocational and rehabilitation benefits.  The veteran 
had reportedly been informed on May 11, 2001, that the 
benefits had been denied.  The claims file does not include 
the veteran's vocational rehabilitation folder nor does the 
claims file contain a copy of the May 11, 2001, denial 
letter.  However, if the NOD is valid, VA must address it.  
Thus, the Board refers this issue to the RO for appropriate 
action.  

An August 2002 clothing allowance request is referred for 
appropriate action.

In its March 2005 remand, the Board requested that the RO 
consider two new service connection claims, i.e., service 
connection for a mood disorder secondary to service-connected 
disability and service connection for frostbite residuals and 
right ankle edema.  The claims file does not reflect any 
action on those claims.  Thus, they are again referred for 
appropriate action. 

In April 2006, the veteran requested secondary service 
connection for a right hip disorder.  The Board has combined 
this with the already-appealed claim for service connection 
for right leg disability and will further address this issue 
in the remand portion of the decision.  

In April 2002, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In September 
2006, the Board notified the veteran of his right to another 
hearing.  The veteran declined an additional hearing.  

Entitlement to TDIU and entitlement to service connection for 
right leg and/or hip disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  It is at least as likely as not that right ankle 
arthritis is shown.  

2.  Competent medical evidence relates right ankle arthritis 
to a service-connected right ankle injury.

3.  Competent medical evidence indicates that the current low 
back disorder is unrelated to any event in active service and 
that any service-connected right ankle disability did not 
cause or aggravate the low back disorder.  

4.  The right ankle disability is currently manifested by 
joint tenderness, no more than moderate limitation of motion, 
and additional functional impairment due to weakness and 
painful flare-ups.


CONCLUSIONS OF LAW

1.  The requirements for service connection for right ankle 
arthritis, secondary to service-connected ankle injury, are 
met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service, nor was 
it caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 102, 1110, 1111, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

3.  The criteria for a 20 percent initial schedular rating 
for residuals of a right ankle injury are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate II, § 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA also tells claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2006).  

VA provided notice letters in February 2002 and in March and 
November 2005.  These letters informed the veteran of what 
evidence was needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c). 

VA sent its first notice letter after to the initial adverse 
decision. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Under these circumstances, a remand is necessary to 
provide the required pre-decisional notice.  In this case, 
however, the Board did remand the case twice and the notices 
have been given.  

The VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473

Upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, because service connection is granted, 
the RO will soon issue a rating decision that provides an 
initial disability rating for right ankle arthritis and an 
effective date for payment (if any) of compensation for that 
rating.  The disability rating to be assigned for arthritis 
will be in accordance with the rating criteria that will be 
supplied with the rating decision.  The effective date will 
be in accordance with the rule for assignment of effective 
dates, which will be included with the rating decision.  
Generally, the effective date will coincide with the date 
that the veteran filed his claim for disability benefits.  

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
is invited to submit an NOD in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's grant of service connection or the grant of a 20 
percent rating for right ankle injury residuals at this time. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

"Chronic diseases" as defined at 38 C.F.R. § 3.307 and 
3.309, are accorded special consideration for service 
connection.  Where a veteran served for at least 90 days 
during a period of war or after for any service after 
December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Right Ankle Arthritis

In this case, right ankle arthritis was not shown during 
active service or within a year of discharge.  The veteran's 
service medical records (SMRs) reflect a moderate right ankle 
inversion sprain that was casted for four weeks.  Post 
service medical evidence, as discussed below, reflects the 
onset of right ankle arthritis many years after active 
service.  

A September 1999 VA clinical report notes a painful right 
ankle.  March 2000 VA X-rays showed an old, non-united 
avulsion of the right medial malleolus and a prominent 
osteophyte at the os calcis.  A March 2000 VA treatment 
record notes a history of an in-service ankle fracture and 
offers a diagnosis of probable degenerative joint disease of 
the right ankle secondary to a previous fracture.  An April 
2000 VA outpatient treatment report notes non-union of an old 
malleolus fracture, but no swelling.  

June 2000 VA X-rays show a bone spur at the right os calcis.  
A VA resident doctor concluded that this represented moderate 
degenerative changes of the right ankle.  In December 2000, a 
VA medical doctor reviewed the case and offered an assessment 
of right ankle moderate degenerative joint disease.  A July 
2001 VA magnetic resonance imaging (MRI) report reflects 
edema around the ankle area.  

In July 2001, a private medical doctor examined and X-rayed 
the right ankle for a disability determination.  The X-rays 
showed "a very large heel spur under the calcaneus" and a 
calcified body at the medial malleolus, but no other 
significant ankle abnormality.  The private medical doctor 
remarked that the lateral side of the right ankle was painful 
and found limitation of motion in dorsi and plantar flexion.  
His impression was "traumatic arthritis of the right 
ankle."

A January 2003 VA orthopedic compensation examination report 
reflects that the right ankle was evaluated for arthritis.  
The physician concluded that right ankle X-rays were normal 
and that there was "no arthritic change of note."  

The veteran has testified that he believes that his right 
ankle is afflicted with arthritis.  He testified that he had 
years of right ankle pain. 

The medical evidence persuades the Board that it is at least 
as likely as not that the service-connected right ankle 
injury has caused arthritis in the right ankle.  X-rays show 
a very large bone spur, an MRI shows edema, ankle limitation 
of motion and joint tenderness are shown, a private physician 
has found traumatic arthritis of the ankle, and two VA 
medical professionals have noted degenerative joint disease 
of that ankle.  The Board notices that degenerative joint 
disease is another name for osteoarthritis.  See 
osteoarthritis, Dorland's Illustrated Medical Dictionary 1199 
(28th ed. 1994).  

The favorable medical evidence is controverted by the January 
2003 VA medical opinion mentioned above.  This unfavorable 
medical opinion is less persuasive, however, because it seems 
to ignore firm evidence of bony and soft tissue abnormalities 
at the ankle joint and it does not account for limitation of 
motion and joint tenderness.  The radiographs do show a very 
large bone spur near the ankle joint and it is not clear that 
a completely negative radiograph would preclude a diagnosis 
of arthritis anyway.  Thus, resolving the benefit of the 
doubt in favor of the veteran, the Board finds that it is at 
least as likely as not that right ankle arthritis is shown.  
Because the medical evidence satisfactorily relates right 
ankle arthritis to the previous malleolus injury, the Board 
will grant secondary service connection for right ankle 
arthritis.  

Low Back Disorder

The veteran's SMRs reflect few complaints of low back pain.  
A June 1985 separation examination report reflects that the 
spine was normal.

June 2000 VA X-rays show mild degenerative disc disease at 
L5-S1 with spondylolisthesis at that level.  VA treatment 
reports continue that assessment.  

In February 2001, the veteran stated that he did not know 
whether his current low back pain was related to an active 
service injury or to his service-connected ankle injury, if 
either; however, in January 2002, the veteran attributed his 
low back pain to lifting and loading heavy artillery rounds 
in Germany. 

An April 2002 VA MRI confirmed degenerative disc disease at 
L5-S1 with anterolisthesis of L5 on S1.

In January 2003, a VA physician reviewed the case and 
examined the veteran.  The physician determined that a post 
service low back strain in 1999 might have caused any current 
problem, but stated that the current low back disability was 
unrelated to any event in active service.  The physician 
further opined that any right ankle condition did not cause 
or aggravate the low back disorder.  

No other medical evidence addresses the etiology of the 
current low back disability.  

No medical professional has tended to link any current low 
back disorder to residuals of an ankle injury, or directly to 
back strain during active service.  Although the veteran 
attributes his back disorder to active service or service-
connected disability, he is not competent to offer such an 
opinion, as he is not a trained medical professional.  Lay 
statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his testimony may help 
us determine when symptoms arose, but not why they arose.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for a low back disorder must therefore be denied.  

Disability Rating for the Right Ankle 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

The residuals of a right malleolus injury have been rated 10 
percent disabling from October 10, 2000, under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, moderate limitation 
of motion of either ankle warrants a 10 percent evaluation.  
A 20 percent evaluation requires marked limitation of motion.  
See 38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(2006).  

The residuals of a right medial malleolus injury are 
manifested by moderate loss of motion in dorsi and plantar 
flexion, painful motion, and ankle joint tenderness.  There 
is some weakness, as noted by slightly decreased calf girth 
and inability to stand on the toes of the right foot (see 
December 2000 VA outpatient treatment report).  In addition, 
a January 2003 VA compensation examination report notes that 
flare-ups of pain are also possible.  

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 20 percent rating under Diagnostic Code 5271 are 
more nearly approximated.  This is because the tenets of 
DeLuca, supra, require VA to consider additional function 
impairment due to such factors as increased weakness 
associated with the diseased joint and pain during flare-ups.  

After considering all the evidence of record, the Board finds 
that it favors the claim.  An increased (20 percent) rating 
will therefore be granted.  The Board will defer 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) until the issue of TDIU is 
adjudicated.  



ORDER

Entitlement to service connection for arthritis of the right 
ankle is granted.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an initial 20 percent rating for right medial 
malleolus injury residuals is granted. 


REMAND

A claim of entitlement to service connection for the right 
hip has arisen.  VA had earlier obtained a medical nexus 
opinion addressing the etiology of lower right leg pains, but 
did obtain an opinion addressing right hip and/or upper leg 
pain.  Because the veteran has perfected an appeal for a 
right leg disability, the right hip claim appears to be 
inextricably intertwined, i.e., resolution of the right leg 
claim depends in part on resolution of the right hip claim.  
VA must therefore examine the veteran to ascertain the nature 
and etiology of any right hip disorder.  

In June 2001, the RO denied entitlement to TDIU.  In June 
2002, the veteran submitted a timely notice of disagreement 
(NOD) to the June 2001 decision.  No SOC has been issued 
addressing entitlement to TDIU.  Thus, a remand is necessary.  
Manlincon, supra; VAOPGCPREC 16-92.  However, this issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  VA must document that 
there has been compliance with VA's 
duties to notify and assist a claimant as 
they affect the appealed issues.

2.  After the development requested above 
has been completed to the extent 
possible, VA should make arrangements for 
an orthopedic examination by an 
appropriate examiner.  The claims file 
should be made available to the examiner 
for review.  The examiner is asked to 
review the claims and answer the 
following:

I.  What, if any, is the diagnosis 
for the right hip?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any current right hip disorder 
had its onset in service?  

III.  If the answer to question II 
above is "no", then is it at least 
as likely as not (50 percent or 
greater probability) that the 
service-connected right ankle caused 
or aggravated the right hip 
disorder?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, VA must adjudicate the right 
leg and/or hip claim and the TDIU claim.  
If the right hip benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.  If the 
TDIU claim remains denied, the RO must 
issue an SOC addressing that issue. The 
TDIU issue will be returned to the Board 
after issuance of the SOC only if 
perfected by the filing of a timely 
substantive appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


